DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 03/02/2020.
No priority date is claimed.  Therefore, the effective filing date of this application is 03/02/2020.
Claims 1-21 are pending.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps performed by a machine (e.g., a system having at least one processor and a memory), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for retrieving and displaying related data from different sources/systems is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-11 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 12, claim 12 recites non-transitory computer readable storage media having instructions stored thereupon, which are directed to a manufacture (i.e., a statutory category of invention).  In addition, claim 12 reciting a method/technique for retrieving and displaying related data from different sources/systems is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 12 as well as its dependent claims 13-18 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 19, claim 19 recites a system comprising a memory and a processor (i.e., hardware components (see Specification, [00144]-[00145])), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 19 reciting a method/technique for retrieving and displaying related data from different sources/systems is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 19 as well as its dependent claims 20-21 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Objections

Claims 1-21 are objected to because of the following informalities:  



Regarding claim 2, limitation “the plurality of the CRM records” in line 3 should be “the plurality of CRM records”.

Regarding claim 12, limitation “a plurality of the CRM records” in line 12 should be “a plurality of CRM records” and two instances of limitation “the plurality of the CRM records” in line 19 and line 21 should be “the plurality of CRM records” for being in better form.  In addition, two instances of limitation “the surfaced plurality of rows” in line 17 and 20 should be “the surfaced plurality of related rows” for being consistent in claim language.

Regarding claim 13, limitation “the process” in line 2 should be “the processor”.

Regarding claim 15, limitation “the process” in line 2 should be “the processor”.

Regarding claim 18, limitation “the process” in line 2 should be “the processor”.

Regarding claim 19, limitation “configurable” in line 4 should be “configured”, limitation “a plurality of the CRM records” in line 14 should be “a plurality of CRM records” and two 

Other dependent claims are objected as incorporating the informalities of objected independent claims 1, 12 and 19 upon which they depend correspondingly.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



It should be noted that there is one instance of limitation “the plurality of host organizations” in line 6 of claim 5 and one instance of limitation “the plurality of host organizations” in line 2 of claim 6 that should be corrected appropriately.

Claim 5 recites the limitation "the automatic query" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the automatic query" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the public REST API" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the plurality of host organizations" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that limitation “the plurality of host organizations” should be “the plurality of customer organizations”.  



Claim 15 recites the limitation "the automatic query" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the automatic query" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the public REST API" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the plurality of host organizations" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that limitation “the plurality of host organizations” should be “the plurality of customer organizations”.

It should be noted that there is one instance of limitation “the plurality of host organizations” in line 6 of claim 21 that should be corrected appropriately.

Claim 21 recites the limitation "the automatic query" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9-13, 16 and 19 (effective filing date 03/02/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Dragomirescu et al. (U.S. Publication No. 2018/0246886, Publication date 08/30/2018), in view of Kallan (U.S. Publication No. 2015/0227518, Publication date 08/13/2015), and further in view of Snow (U.S. Publication No. 2019/0354964, Publication date 11/21/2019).

As to claim 1, Dragomirescu et al. teaches:
Dragomirescu et al., Fig. 3 and [0022]), wherein the method comprises:
“operating a database system communicably interfaced with the system of the host organization, wherein the database system stores Customer Relationship Management (CRM) records on behalf of a plurality of customer organizations which subscribe to cloud computing services from the host organization” (see Dragomirescu et al., Fig. 3, [0022] and [0026] wherein the source server includes/operates multi-tenant database(s) (e.g., multi-tenant customer relationship management (CRM) database system);
“executing instructions via the processor of the system for operating a virtual entity bridge at the host organization communicably interfacing the system with a remote cloud platform storing engagement activity data representing interactions of potential customers” (see Dragomirescu et al., Fig. 3 and [0052] for operating a source server connector (i.e., virtual entity bridge) to connect/communicate between the source server and Sale-Service cloud, wherein the Sale-Service cloud storing sale/order activities of customers can be interpreted as equivalent to a remote cloud platform storing engagement activity data as recited);
“generating a unified Graphical User Interface (GUI) to display a plurality of the CRM records at a user computing device” (see Dragomirescu et al., [0035] for presenting data and/or information retrieved from the source database within a graphical user interface; also see [0052] for customer service functionality that provides tenants/users with full visibility over all customers’ orders and/or comments submitted within the source server).
Dragomirescu et al. teaches a feature for integrating data from multiple data sources by providing a uniform API to view and query several databases as if they were a single entity (see Dragomirescu et al., [0027]).
However, Dragomirescu et al. does not explicitly teaches the engagement activity data including marketing activity/interaction data and particular manner for displaying related information as recited as follows:
“engagement activity data representing interactions of potential customers with a marketing campaign by one of the plurality of host organizations”;
“generating a unified Graphical User Interface (GUI) to display a plurality of the CRM records at a user computing device”;
“surfacing a plurality of related rows from the stored engagement activity data related to one of the plurality of CRM records by automatically querying …for the plurality of related rows”;
“populating the unified GUI with the surfaced plurality of rows”; and
“transmitting the unified GUI to the user computing device for display, wherein the unified GUI displays the plurality of the CRM records at the user computing device and responsively displays the surfaced plurality of rows at the user computing device responsive to a selection of one of the plurality of the CRM records via the unified GUI displayed to the user computing device”.
On the other way, Kallan teaches the engagement activity data including marketing activity/interaction data and particular manner for displaying related information as recited as follows:
Kallan, [0023] and [0091] wherein activity/interaction data includes marketing activities or campaign histories related to a customer),
“generating a unified Graphical User Interface (GUI) to display a plurality of the CRM records at a user computing device” (see Kallan, Fig. 4D and [0123] for a user interface to display account records 424 associated with Lauren Boyle);
“surfacing a plurality of related rows from the stored engagement activity data related to one of the plurality of CRM records by automatically querying …for the plurality of related rows” (see Kallan, [0099] for querying for events/rows as related to a database record; also see [0087]);
“populating the unified GUI with the surfaced plurality of rows” (see Kallan, [0099] for generating a timeline showing all the events related to Joe Smith identified by a database record); and
“transmitting the unified GUI to the user computing device for display, wherein the unified GUI displays the plurality of the CRM records at the user computing device and responsively displays the surfaced plurality of rows at the user computing device responsive to a selection of one of the plurality of the CRM records via the unified GUI displayed to the user computing device” (see Kallan, Fig. 4D and [0124] for generating and displaying different timelines of events related/dependent to selected account record).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kallan's teaching to Dragomirescu et al.’s system by implementing a feature of querying for and displaying related activity data for a selected Dragomirescu et al.’s system with an effective way to display/surface related activity data associated with users/customers.  In addition, both of the references (Dragomirescu et al. and Kallan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, implementing a multi-tenant customer relationship management (CRM) database system and providing a GUI for displaying data/information retrieved from CRM database and/or other sources.  This close relation between both of the references highly suggests an expectation of success.
However, Dragomirescu et al. as modified by Kallan does not explicitly teach a feature of querying related activity data from a cloud platform as similarly/equivalently recited as follows:
“surfacing a plurality of related rows from the stored engagement activity data related to one of the plurality of CRM records by automatically querying the remote cloud platform via the virtual entity bridge for the plurality of related rows”.
On the other hand, Snow teaches a feature of querying related activity data from a cloud platform (see Snow, [0061] for querying the cloud-based blockchain service for related entries/records associated with a user/record).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Snow's teaching to Dragomirescu et al.’s system (as modified by Kallan) by implementing a feature of querying for activity data related a selected account/record from a cloud platform/system.  Ordinarily skilled artisan would have been motivated to do so to provide Dragomirescu et al.’s system (as modified by Kallan) with an effective way to query for related activity data from different sources/system including a cloud 

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Dragomirescu et al. as modified by Kallan and Snow teaches:
“wherein the system is configurable to perform the method by executing instructions for displaying marketing engagement data specific to one of the plurality of the CRM records to the user computing device without syncing or integrating any of the marketing engagement data stored by the remote cloud platform into the database system storing the CRM records” (see Dragomirescu et al., [0035] for a GUI to display data and/or information retrieved from a source database and a target database; Kallan, [0087] for querying and retrieving the events (e.g., marketing activities (see [0087])) from one or more servers; also see Snow, [0061] for querying and retrieving related entries/records from a cloud system).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Dragomirescu et al. as modified by Kallan and Snow teaches:
“authenticating with the remote cloud platform by passing a UserID uniquely identifying a user having authenticated with the host organization via the user computing device and an OrgID uniquely identifying the customer organization of the host organization with whom the UserID is associated” (see Dragomirescu et al., [0026] and [0060] for authenticating different 

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Dragomirescu et al. as modified by Kallan and Snow teaches:
“wherein the engagement activity data representing interactions of potential customers with a marketing campaign by one of the plurality of host organizations tracks one or more of:
interactions with a marketing campaign landing page linked to a specific contact stored within the plurality of CRM records;
viewing or opening of an email originating a marketing campaign by one of the customer organizations linked to a specific sales lead record or a sales contact record; and
viewing or submission of a form associated with the marketing campaign by one of the customer organizations linked to a specific sales lead record or a sales contact record” (see Kallan, [0023] and [0120] for marketing activities related to a user/customer or marketing events involving a user/customer).

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Dragomirescu et al. as modified by Kallan and Snow teaches:
“wherein the remote cloud platform operates a multi-tenant database system for persistently storing the engagement activity data” (see Dragominescu et al., [0003] for multi-

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Dragomirescu et al. as modified by Kallan and Snow teaches:
“wherein the remote cloud platform implements a Pardot marketing automation platform providing marketing campaign analytics and tracking of the engagement activity data stored by the remote cloud platform” (see Dragomirescu et al., [0054] for marketing cloud as equivalent to the remote cloud platform as recited).

As to claim 11, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Dragomirescu et al. as modified by Kallan and Snow teaches:
“wherein the remote cloud platform persistently stores the engagement activity data via one of:
an Amazon Web Services (AWS) public computing cloud accessible to the virtual entity bridge of the host organization;
an AWS Direct Connect privately leased computing cloud accessible to the virtual entity bridge of the host organization;
a Microsoft Azure public computing cloud accessible to the virtual entity bridge of the host organization; and
Dragomirescu et al., [0003] for the availability of different cloud services including storage cloud services provided by different storage providers (e.g., Amazon, Microsoft, etc.)).

As to claim 12, Dragomirescu et al. teaches:
“Non-transitory computer readable storage media having instructions stored thereupon that, when executed by a system of a host organization having at least a processor and a memory therein, the instructions cause the system to perform operations including” (see Dragomirescu et al., Fig. 3 and [0022]):
“operating a database system communicably interfaced with the system of the host organization, wherein the database system stores Customer Relationship Management (CRM) records on behalf of a plurality of customer organizations which subscribe to cloud computing services from the host organization” (see Dragomirescu et al., Fig. 3, [0022] and [0026] wherein the source server includes/operates multi-tenant database(s) (e.g., multi-tenant customer relationship management (CRM) database system);
“executing instructions via the processor of the system for operating a virtual entity bridge at the host organization communicably interfacing the system with a remote cloud platform storing engagement activity data representing interactions of potential customers” (see Dragomirescu et al., Fig. 3 and [0052] for operating a source server connector (i.e., virtual entity bridge) to connect/communicate between the source server and Sale-Service cloud, wherein the Sale-Service cloud storing sale/order activities of customers can be interpreted as equivalent to a remote cloud platform storing engagement activity data as recited);
Dragomirescu et al., [0035] for presenting data and/or information retrieved from the source database within a graphical user interface; also see [0052] for customer service functionality that provides tenants/users with full visibility over all customers’ orders and/or comments submitted within the source server).
In addition, Dragomirescu et al. teaches a feature for integrating data from multiple data sources by providing a uniform API to view and query several databases as if they were a single entity (see Dragomirescu et al., [0027]).
However, Dragomirescu et al. does not explicitly teaches the engagement activity data including marketing activity/interaction data and particular manner for displaying related information as recited as follows:
“engagement activity data representing interactions of potential customers with a marketing campaign by one of the plurality of host organizations”;
“generating a unified Graphical User Interface (GUI) to display a plurality of the CRM records at a user computing device”;
“surfacing a plurality of related rows from the stored engagement activity data related to one of the plurality of CRM records by automatically querying …for the plurality of related rows”;
“populating the unified GUI with the surfaced plurality of rows”; and
“transmitting the unified GUI to the user computing device for display, wherein the unified GUI displays the plurality of the CRM records at the user computing device and responsively displays the surfaced plurality of rows at the user computing device responsive to a 
On the other way, Kallan teaches the engagement activity data including marketing activity/interaction data and particular manner for displaying related information as recited as follows:
“engagement activity data representing interactions of potential customers with a marketing campaign by one of the plurality of host organizations” (see Kallan, [0023] and [0091] wherein activity/interaction data includes marketing activities or campaign histories related to a customer),
“generating a unified Graphical User Interface (GUI) to display a plurality of the CRM records at a user computing device” (see Kallan, Fig. 4D and [0123] for a user interface to display account records 424 associated with Lauren Boyle);
“surfacing a plurality of related rows from the stored engagement activity data related to one of the plurality of CRM records by automatically querying …for the plurality of related rows” (see Kallan, [0099] for querying for events/rows as related to a database record; also see [0087]);
“populating the unified GUI with the surfaced plurality of rows” (see Kallan, [0099] for generating a timeline showing all the events related to Joe Smith identified by a database record); and
“transmitting the unified GUI to the user computing device for display, wherein the unified GUI displays the plurality of the CRM records at the user computing device and responsively displays the surfaced plurality of rows at the user computing device responsive to a selection of one of the plurality of the CRM records via the unified GUI displayed to the user Kallan, Fig. 4D and [0124] for generating and displaying different timelines of events related/dependent to selected account record).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kallan's teaching to Dragomirescu et al.’s system by implementing a feature of querying for and displaying related activity data for a selected account/record, wherein the activity data includes different types of activity data including marketing activity/interaction data.  Ordinarily skilled artisan would have been motivated to do so to provide Dragomirescu et al.’s system with an effective way to display/surface related activity data associated with users/customers.  In addition, both of the references (Dragomirescu et al. and Kallan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, implementing a multi-tenant customer relationship management (CRM) database system and providing a GUI for displaying data/information retrieved from CRM database and/or other sources.  This close relation between both of the references highly suggests an expectation of success.
However, Dragomirescu et al. as modified by Kallan does not explicitly teach a feature of querying related activity data from a cloud platform as similarly/equivalently recited as follows:
“surfacing a plurality of related rows from the stored engagement activity data related to one of the plurality of CRM records by automatically querying the remote cloud platform via the virtual entity bridge for the plurality of related rows”.
On the other hand, Snow teaches a feature of querying related activity data from a cloud platform (see Snow, [0061] for querying the cloud-based blockchain service for related entries/records associated with a user/record).
Snow's teaching to Dragomirescu et al.’s system (as modified by Kallan) by implementing a feature of querying for activity data related a selected account/record from a cloud platform/system.  Ordinarily skilled artisan would have been motivated to do so to provide Dragomirescu et al.’s system (as modified by Kallan) with an effective way to query for related activity data from different sources/system including a cloud system and because querying/retrieving data from a remote system is well-known and well-used in the art to access related data from various sources including cloud systems.

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 12 and is similarly rejected including the following:
Dragomirescu et al. as modified by Kallan and Snow teaches:
“authenticating with the remote cloud platform by passing a UserID uniquely identifying a user having authenticated with the host organization via the user computing device and an OrgID uniquely identifying the customer organization of the host organization with whom the UserID is associated” (see Dragomirescu et al., [0026] and [0060] for authenticating different users belong to respective one of the plurality of tenants/organizations supported by the source servers).

As to claim 16, this claim is rejected based on the same arguments as above to reject claim 12 and is similarly rejected including the following:
Dragomirescu et al. as modified by Kallan and Snow teaches:

interactions with a marketing campaign landing page linked to a specific contact stored within the plurality of CRM records;
viewing or opening of an email originating a marketing campaign by one of the customer organizations linked to a specific sales lead record or a sales contact record; and
viewing or submission of a form associated with the marketing campaign by one of the customer organizations linked to a specific sales lead record or a sales contact record” (see Kallan, [0023] and [0120] for marketing activities related to a user/customer or marketing events involving a user/customer).

As to claim 19, Dragomirescu et al. teaches:
“A system to execute at a host organization” (see Dragomirescu et al., Fig. 3 and [0022]), wherein the system comprises:
“a memory to store instructions” (see Dragomirescu et al., Fig. 6);
“a processor to execute instructions” (see Dragomirescu et al., Fig. 6);
“wherein the system is configurable to execute the instructions via the processor to carry out operations including” (see Dragomirescu et al., Fig. 3 and [0022]):
“operating a database system communicably interfaced with the system of the host organization, wherein the database system stores Customer Relationship Management (CRM) records on behalf of a plurality of customer organizations which subscribe to cloud computing services from the host organization” (see Dragomirescu et al., Fig. 3, [0022] and [0026] wherein 
“executing instructions via the processor of the system for operating a virtual entity bridge at the host organization communicably interfacing the system with a remote cloud platform storing engagement activity data representing interactions of potential customers” (see Dragomirescu et al., Fig. 3 and [0052] for operating a source server connector (i.e., virtual entity bridge) to connect/communicate between the source server and Sale-Service cloud, wherein the Sale-Service cloud storing sale/order activities of customers can be interpreted as equivalent to a remote cloud platform storing engagement activity data as recited);
“generating a unified Graphical User Interface (GUI) to display a plurality of the CRM records at a user computing device” (see Dragomirescu et al., [0035] for presenting data and/or information retrieved from the source database within a graphical user interface; also see [0052] for customer service functionality that provides tenants/users with full visibility over all customers’ orders and/or comments submitted within the source server).
In addition, Dragomirescu et al. teaches a feature for integrating data from multiple data sources by providing a uniform API to view and query several databases as if they were a single entity (see Dragomirescu et al., [0027]).
However, Dragomirescu et al. does not explicitly teaches the engagement activity data including marketing activity/interaction data and particular manner for displaying related information as recited as follows:
“engagement activity data representing interactions of potential customers with a marketing campaign by one of the plurality of host organizations”;

“surfacing a plurality of related rows from the stored engagement activity data related to one of the plurality of CRM records by automatically querying …for the plurality of related rows”;
“populating the unified GUI with the surfaced plurality of rows”; and
“transmitting the unified GUI to the user computing device for display, wherein the unified GUI displays the plurality of the CRM records at the user computing device and responsively displays the surfaced plurality of rows at the user computing device responsive to a selection of one of the plurality of the CRM records via the unified GUI displayed to the user computing device”.
On the other way, Kallan teaches the engagement activity data including marketing activity/interaction data and particular manner for displaying related information as recited as follows:
“engagement activity data representing interactions of potential customers with a marketing campaign by one of the plurality of host organizations” (see Kallan, [0023] and [0091] wherein activity/interaction data includes marketing activities or campaign histories related to a customer),
“generating a unified Graphical User Interface (GUI) to display a plurality of the CRM records at a user computing device” (see Kallan, Fig. 4D and [0123] for a user interface to display account records 424 associated with Lauren Boyle);
“surfacing a plurality of related rows from the stored engagement activity data related to one of the plurality of CRM records by automatically querying …for the plurality of related Kallan, [0099] for querying for events/rows as related to a database record; also see [0087]);
“populating the unified GUI with the surfaced plurality of rows” (see Kallan, [0099] for generating a timeline showing all the events related to Joe Smith identified by a database record); and
“transmitting the unified GUI to the user computing device for display, wherein the unified GUI displays the plurality of the CRM records at the user computing device and responsively displays the surfaced plurality of rows at the user computing device responsive to a selection of one of the plurality of the CRM records via the unified GUI displayed to the user computing device” (see Kallan, Fig. 4D and [0124] for generating and displaying different timelines of events related/dependent to selected account record).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kallan's teaching to Dragomirescu et al.’s system by implementing a feature of querying for and displaying related activity data for a selected account/record, wherein the activity data includes different types of activity data including marketing activity/interaction data.  Ordinarily skilled artisan would have been motivated to do so to provide Dragomirescu et al.’s system with an effective way to display/surface related activity data associated with users/customers.  In addition, both of the references (Dragomirescu et al. and Kallan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, implementing a multi-tenant customer relationship management (CRM) database system and providing a GUI for displaying data/information retrieved from CRM database and/or other sources.  This close relation between both of the references highly suggests an expectation of success.
Dragomirescu et al. as modified by Kallan does not explicitly teach a feature of querying related activity data from a cloud platform as similarly/equivalently recited as follows:
“surfacing a plurality of related rows from the stored engagement activity data related to one of the plurality of CRM records by automatically querying the remote cloud platform via the virtual entity bridge for the plurality of related rows”.
On the other hand, Snow teaches a feature of querying related activity data from a cloud platform (see Snow, [0061] for querying the cloud-based blockchain service for related entries/records associated with a user/record).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Snow's teaching to Dragomirescu et al.’s system (as modified by Kallan) by implementing a feature of querying for activity data related a selected account/record from a cloud platform/system.  Ordinarily skilled artisan would have been motivated to do so to provide Dragomirescu et al.’s system (as modified by Kallan) with an effective way to query for related activity data from different sources/system including a cloud system and because querying/retrieving data from a remote system is well-known and well-used in the art to access related data from various sources including cloud systems.

Claims 7 and 17 (effective filing date 03/02/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Dragomirescu et al. (U.S. Publication No. 2018/0246886, Publication date 08/30/2018), in view of Kallan (U.S. Publication No. 2015/0227518, Publication date 08/13/2015), in view of Snow (U.S. Publication No. 2019/0354964, Publication date 11/21/2019), and further in view of Moreira da Mota et al. (U.S. Publication No. 2017/0331921, Publication date 11/16/2017).
Dragomirescu et al. as modified by Kallan and Snow teaches all limitations as recited in claims 1 and 12 respectively.
However, Dragomirescu et al. as modified by Kallan and Snow does not explicitly teach a feature for using a REST API at a cloud platform to communicate with other systems as equivalently recited as follows:
“wherein the remote cloud platform executes a public “Representational State Transfer” (“REST”) API to receive the automatic query from the host organization over the public Internet”.
On the other hand, Moreira da Mota et al. teaches a feature for using a REST API at a cloud platform to communicate with other systems (see Moreira da Mota et al., Fig. 7 and [0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moreira da Mota et al.'s teaching to Dragomirescu et al.’s system (as modified by Kallan and Snow) by implementing a feature of communicating with a cloud platform/system through a REST API.  Ordinarily skilled artisan would have been motivated to do so to provide Dragomirescu et al.’s system with an alternative and effective way to communicate with the cloud platform/system over the Internet because RESTful API provides better handling requests and promoting sharing of hardware resources as suggested by Moreira da Mota et al. (see [0214]-[0215]).  In addition, both of the references (Dragomirescu et al. and Moreira da Mota et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, implementing a system comprising a connection between different systems including cloud platforms/systems.  This close relation between both of the references highly suggests an expectation of success.
Allowable Subject Matter

Claims 4, 5, 8, 14, 15, 18, 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164